UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1736


SHAILESHKUMAR MANSURALI   MURANI;     SUNITAKUMARI      SAILESHKUMAR
MURANI; R.S.M.,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 20, 2013               Decided:    December 5, 2013


Before KING, AGEE, and FLOYD, Circuit Judges.


Petition dismissed in part; denied in part by unpublished per
curiam opinion.


Janeen Hicks Pierre, RAWLS, SCHEER, FOSTER & MINGO, PLLC,
Charlotte, North Carolina, for Petitioners.  Stuart F. Delery,
Assistant Attorney General, Edward J. Duffy, Senior Litigation
Counsel, Charles S. Greene, III,, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Shaileshkumar Mansurali Murani (“Murani”), his wife,

and   minor      child   (collectively      “Petitioners”),      natives    and

citizens of India, petition for review of an order of the Board

of Immigration Appeals (“Board”) dismissing their appeal from

the immigration judge’s denial of Murani’s requests for asylum

and withholding of removal.

            We first note that the agency denied Murani’s request

for asylum on the ground that he failed to file his asylum

application within one year of his arrival in the United States,

and failed to establish extraordinary circumstances to excuse

the late filing of his application.              8 U.S.C. § 1158(a)(2)(B)

(2012); 8 C.F.R. § 1208.4(a)(2) (2013).             We lack jurisdiction to

review    this    determination     pursuant   to   8   U.S.C.    § 1158(a)(3)

(2012), and find that the Petitioners have failed to raise a

constitutional claim or question of law that would fall under

the exception set forth in 8 U.S.C. § 1252(a)(2)(D) (2012).                 See

Gomis v. Holder, 571 F.3d 353, 358-59 (4th Cir. 2009).                     Given

this jurisdictional bar, we cannot review the underlying merits

of their asylum claims.       Accordingly, we dismiss this portion of

the petition for review.

            The Petitioners also contend that the agency erred in

denying     Murani’s      request     for      withholding       of   removal.

“Withholding of removal is available under 8 U.S.C. § 1231(b)(3)

                                       2
if the alien shows that it is more likely than not that [his]

life or freedom would be threatened in the country of removal

because of [his] race, religion, nationality, membership in a

particular social group, or political opinion.”                        Gomis, 571 F.3d

at 359 (citations omitted); see 8 U.S.C. § 1231(b)(3) (2012).

An   alien    “must    show   a    ‘clear       probability     of     persecution’     on

account of a protected ground.”                      Djadjou v. Holder, 662 F.3d

265, 272 (4th Cir. 2011) (quoting INS v. Stevic, 467 U.S. 407,

430 (1984)), cert. denied, 133 S. Ct. 788 (2012).                         Based on our

review   of    the    record,      we    conclude      that    substantial     evidence

supports the finding that Murani failed to establish either past

persecution     or    a   clear        probability     of    future     persecution     in

India at the hands of his in-laws.

              Accordingly,        we    dismiss      the    petition    for   review    in

part and deny the petition for review in part.                        We dispense with

oral   argument       because      the       facts   and     legal     contentions     are

adequately     presented      in       the    materials     before     this   court    and

argument would not aid the decisional process.



                                                      PETITION DISMISSED IN PART;
                                                                   DENIED IN PART




                                               3